Case 2:16-cr-20307-LJM-MKM ECF No. 135 filed 06/05/20                PageID.761     Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 16-20307
                                                    Honorable Laurie J. Michelson
 v.

 D-4 KOREY BRADLEY,

        Defendant.


      ORDER ON REQUEST FOR RELEASE TO HOME CONFINEMENT [133]


       In part because of the ongoing coronavirus pandemic, the Court received a letter from

Defendant Korey Bradley seeking his immediate release from prison. (ECF No. 133.) The Court

is treating the letter as a motion under the Coronavirus Aid, Relief, and Economic Security

(CARES) Act. Following a status conference with counsel for the parties, the Court determined

that it did not need a response from the Government. Nor is a hearing warranted. See E.D. Mich.

LR 7.1(f). As the Court does not have the authority under the CARES Act to immediately release

Bradley to home confinement, his request will be denied.

                                               I.

       From December 2012 through 2016, Bradley was involved in a conspiracy to distribute at

least one kilogram of heroin and five kilograms of cocaine on the east side of Detroit. (ECF No.

108, PageID.598–599.) Bradley pled guilty on June 23, 2017, pursuant to a Rule 11 plea

agreement, to one count of conspiracy to possess with intent to distribute and distribution of

controlled substances. (ECF No. 108.) He was sentenced on November 22, 2017, to 48 months in

prison. (ECF No. 125.)
Case 2:16-cr-20307-LJM-MKM ECF No. 135 filed 06/05/20                   PageID.762       Page 2 of 4



       Bradley began serving his sentence on March 1, 2018. (ECF No. 133, PageID.757.) He has

been participating in the residential drug abuse program (RDAP) at FCI Milan. (Id.) Had he

completed the program, he would have been scheduled to be released to a residential reentry center

(RRC) on June 4, 2020. (Id.) (The Government adds that Bradley would have had to remain at the

RRC until March 28, 2021.) But after the coronavirus pandemic hit and inmate movement at

Bureau of Prisons (BOP) facilities was restricted, the RDAP program was suspended, and Bradley

has been unable to earn his full release credits. (Id.) As a result, he was not released to an RRC on

June 4, 2020. Bradley believes that without completing the program, or being excused from the

program, his prison release date is not until July 2021. (Id.) This was confirmed by counsel for the

Government during a telephonic status conference call on June 4, 2020 and a follow-up email—

and assumes Bradley earns all of his good time credits. Without all the credits, his projected release

date would be February 22, 2022.

       On June 1, 2020, this Court received a letter from Bradley that he sent on May 7, 2020.

(ECF No. 133.) Bradley asks the Court “for immediate release on home confinement” because he

is “not a violent offender,” he has “not been in any trouble at all while . . . in prison,” and he

“followed every rule when [he] was out on pre-trial release.” (ECF No, 133, PageID.757–758.)

Bradley also references the death of his brother, the coronavirus crisis, and the lack of social

distancing while being on constant lockdown with cellmates. (Id.)

                                                 II.

       While the Court understands Bradley’s concerns and frustrations with his current situation,

they need to be directed to the BOP.

       In normal circumstances, under 18 U.S.C. § 3624(c)(2), the BOP has the authority, toward

the end of a defendant’s sentence, “to place a prisoner in home confinement for the shorter of 10



                                                  2
Case 2:16-cr-20307-LJM-MKM ECF No. 135 filed 06/05/20                  PageID.763      Page 3 of 4



percent of the term of imprisonment of that prisoner or 6 months.” But now, under the CARES

Act, “if the Attorney General finds that emergency conditions will materially affect the functioning

of the BOP, the Director of the Bureau may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement.” Pub. L. No. 116-136, 516 §

12003(b)(2), 134 Stat. 281 (2020). Under guidance from the Attorney General, “[t]he BOP began

reviewing all inmates who have COVID-19 risk factors, starting with inmates incarcerated at

prisons that have experienced COVID-19 cases (FCI-Oakdale, FCI-Danbury, FCI-Elkton) and

similarly-situated facilities to determine which inmates are suitable candidates for home

confinement.” United States v. Flenory, No. 05-80955, 2020 U.S. Dist. LEXIS 78602, at *9 (E.D.

Mich. May 5, 2020) (emphasis added).

       But “[t]he CARES Act places decision making authority solely within the discretion of the

Attorney General and the Director of the Bureau of Prisons.” United States v. Coker, No. 14-CR-

085, 2020 U.S. Dist. LEXIS 66286, at *5 (E.D. Ky. Apr. 15, 2020); see also United States v.

James, No. 15-255, 2020 U.S. Dist. LEXIS 69973, at *5 (D. Minn. Apr. 21, 2020) (“Although the

First Step Act expanded release opportunities, courts have observed that ‘it is BOP—not the

courts—who decides whether home detention is appropriate. . . .’” (citations omitted)). Thus, this

Court does not have the authority to order Bradley released to home confinement under the CARES

Act. See Coker, U.S. Dist. LEXIS 66286, at *5; James, 2020 U.S. Dist. LEXIS 69973, at *5.

                                                III.

       Bradley would undoubtedly benefit from completing the RDAP program. But even if he

does not, his release date, with good time credits, is only about one year away. So hopefully in its

efforts to reduce the prison population during the COVID-19 pandemic, the BOP is evaluating or




                                                 3
Case 2:16-cr-20307-LJM-MKM ECF No. 135 filed 06/05/20                   PageID.764      Page 4 of 4



considering Bradley for early release to home confinement or a residential reentry center under the

CARES Act. But, as explained, that is a decision the BOP gets to make in the first instance.

       Thus, Bradley’s request for immediate release to home confinement is DENIED.

       It is further ordered that James Howarth, through the Federal Community Defender’s

Office, is appointed to determine whether any further action is warranted on Bradley’s behalf.1

       SO ORDERED.

       Dated: June 5, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on June 5, 2020.


                                              s/Erica Karhoff
                                              Case Manager to the
                                              Honorable Laurie J. Michelson




       1
          The Court did not, for example, treat the request as one for compassionate release under
the First Step Act. Bradley’s letter does not provide any information that suggests this relief would
be warranted.
                                                 4
